Citation Nr: 0942054	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic thyroid 
disorder to include hypothyroidism claimed as the result of 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to June 1946.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
September 2006.  This matter was originally on appeal from a 
November 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a September 2006 decision, the Board denied the Veteran's 
claim for service connection for a chronic thyroid disorder 
to include hypothyroidism claimed as the result of ionizing 
radiation exposure.  The Veteran appealed the Board's 
September 2006 decision to the United States Court of Appeals 
for Veterans Claims (hereinafter referred to as "the 
Court").  In a Memorandum Decision dated in September 2008, 
the Court set aside the Board's decision with respect to this 
issue and remanded the matter for further adjudication.  A 
copy of the Court's Memorandum Decision in this matter is of 
record.  

The Court found that although the Board correctly determined 
that a dose assessment was not required with regard to a 
chronic thyroid disorder, this determination did not mean an 
adequate medical opinion on the etiology of the Veteran's 
thyroid disorder was not required.  The Court stated that the 
Veteran was provided a medical examination for his thyroid 
disorder, but the examiner opined that the matter should be 
referred to central office because the Veteran had been 
exposed to atomic radiation.  The Court found that although 
the basis for this recommendation was not fully clear, at a 
minimum it suggested a possible link between the Veteran's 
thyroid disorder and his exposure to atomic radiation.  The 
Court noted that the Board failed to refer the matter, failed 
to seek clarification from the medical examiner on why such a 
referral might be warranted, and failed to otherwise address 
why referral was not needed. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The claims file should be returned to 
the VA examiner who conducted the August 
29, 2003.  If the August 29, 2003 VA 
examiner is no longer available, the 
claims file must be made available to and 
reviewed by another appropriate, and the 
examination report should reflect that 
such a review was made.  The examiner 
should provide an opinion as to whether 
it is still necessary to refer the case 
to central office; and if so, the reasons 
why.  If the examiner determines that it 
is no longer necessary to refer the case 
to central office, the examiner should 
provide an opinion as to whether it is 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that the 
Veteran's current chronic thyroid, to 
include hypothyroidism, is related to the 
Veteran's active duty service, including 
exposure to ionizing radiation.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


